         Case 1:15-cv-00352-RBW Document 94 Filed 10/22/19 Page 1 of 18



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 KAYLA DIONNE LEWIS, et al.,

                Plaintiffs,

 v.
                                                          Civil Action No. 15-352 (RBW)
 GOVERNMENT OF THE DISTRICT OF
 COLUMBIA

                Defendant.


      DEFENDANT’S ANSWER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT

       Defendant the District of Columbia (the District) responds to plaintiffs’ Third Amended

Complaint (Complaint) as follows:

                                            DEFENSES

       Defendant asserts and preserves the following defenses and reserves the right to assert

additional defenses.

                                        FIRST DEFENSE

       The Complaint fails to state a claim upon which relief can be granted.

                                       SECOND DEFENSE

       Defendant, at all relevant times, acted consistently with applicable laws, rules, regulations,

and constitutional provisions.

                                        THIRD DEFENSE

       Defendant denies all allegations of wrongdoing including, but not limited to, any alleged

violations of statutory and common law, and further denies that plaintiffs are entitled to any relief.
           Case 1:15-cv-00352-RBW Document 94 Filed 10/22/19 Page 2 of 18



                                         FOURTH DEFENSE

          The doctrines of waiver, estoppel, unclean hands and laches equitably bar plaintiffs from

seeking some or all of the relief sought in the Complaint.

                                           FIFTH DEFENSE

          Plaintiffs’ claims are barred by the doctrine of judicial immunity.

                                           SIXTH DEFENSE

          The Complaint should be dismissed, in whole or in part, because the injunctive relief

requested by plaintiffs exceeds the scope of their claims.

                                        SEVENTH DEFENSE

          Plaintiffs are not entitled to any equitable relief from this Court because of their own

actions or inactions.

                                         EIGHTH DEFENSE

          Plaintiffs’ claims fail to meet the requirements for class certification under Fed. R. Civ. P.

23.

                                          NINTH DEFENSE

          Some of plaintiffs’ claims are barred by the Court’s October 8, 2019 Order [91] and

Memorandum Opinion [92].

                                          TENTH DEFENSE

          The Complaint fails to allege sufficient facts to establish municipal liability under 42 U.S.C.

§ 1983.




                                                    2
           Case 1:15-cv-00352-RBW Document 94 Filed 10/22/19 Page 3 of 18



                                     ELEVENTH DEFENSE

       Defendant states that these defenses are asserted based on information presently available

to avoid waiver. Defendant reserves the right to amend this Answer and to withdraw any of these

defenses or to assert additional defenses as further information becomes available.

              ANSWER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT

                                           Introduction1
       1.      This paragraph purports to characterize the nature of plaintiffs’ action. To the extent

a response is required, the allegations are denied.

       2.      This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

       3.      This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

       4.      This paragraph purports to characterize the nature of plaintiffs’ action, and contains

factual characterizations and legal conclusions. To the extent a response is required, the allegations

are denied.

                                     Jurisdiction and Venue

       5.      Defendant denies the allegations, but admits that plaintiffs purport to invoke the

Court’s jurisdiction as stated.

       6.      The first part of this paragraph states a legal conclusion. To the extent a response

is required, the allegations are denied. As to the second part of the paragraph, defendant lacks




       1
        Headings are provided to correspond to the Complaint to assist the Court in reviewing
the Answer. However, defendant denies all statements in the headings.
                                               3
        Case 1:15-cv-00352-RBW Document 94 Filed 10/22/19 Page 4 of 18



sufficient information to admit or deny whether “all events described [in the Complaint] occurred

in the District of Columbia.”

                                              Parties

       7.      Defendant lacks sufficient information to admit or deny the allegations in this

paragraph.

       8.         Defendant lacks sufficient information to admit or deny the allegations in this

paragraph.

       9.      Defendant admits that the District is a municipal corporation that can be sued under

applicable law.

       10.     Defendant lacks sufficient information to admit or deny the allegations in this

paragraph.

       11.     This paragraph contains factual characterizations and legal conclusions. To the

extent a response is required, the allegations are denied.

       12.     Defendant avers that the Office of the Attorney General for the District of Columbia

prosecutes certain misdemeanor and juvenile offenses in the District.

       13.     This paragraph contains factual characterizations and legal conclusions. To the

extent a response is required, the allegations are denied.

       14.     Defendant avers that the United States Attorney’s Office for the District of

Columbia may also prosecute certain misdemeanor offenses in the District.




                                                  4
        Case 1:15-cv-00352-RBW Document 94 Filed 10/22/19 Page 5 of 18



       15.     This paragraph contains factual characterizations and legal conclusions. To the

extent a response is required, the allegations are denied.2

       16.     This paragraph contains factual characterizations and legal conclusions. To the

extent a response is required, the allegations are denied.

        The District must establish probable cause at the initial appearance in order

                          to have an arrestee “detained” pending trial

                            Gerstein “Perfection” In Superior Court

       17.     This paragraph contains factual characterizations and legal conclusions. To the

extent a response is required, the allegations are denied.

       18.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

       19.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

       20.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

       21.     This paragraph contains factual characterizations and legal conclusions. To the

extent a response is required, the allegations are denied.

       22.     This paragraph contains factual characterizations and legal conclusions. To the

extent a response is required, the allegations are denied.




2
        Footnote 1 to the Compliant contains factual characterizations. Accordingly, no response
is required. To the extent a response is required, the allegations are denied.

                                                  5
        Case 1:15-cv-00352-RBW Document 94 Filed 10/22/19 Page 6 of 18



       23.     This paragraph contains factual characterizations and legal conclusions. To the

extent a response is required, the allegations are denied.

                 Initial Appearances in the District of Columbia under Rule 5

       24.     This paragraph contains factual characterizations and legal conclusions. To the

extent a response is required, the allegations are denied.

       25.     This paragraph contains factual characterizations and legal conclusions. To the

extent a response is required, the allegations are denied.

       26.     This paragraph contains factual characterizations and legal conclusions. To the

extent a response is required, the allegations are denied.

       27.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

       28.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

       29.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

       30.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

       31.     This paragraph contains factual characterizations and legal conclusions. To the

extent a response is required, the allegations are denied.

       32.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.3



3
       Footnote 2 to the Complaint contains legal conclusions. To the extent a response is
required, the allegations are denied.
                                            6
        Case 1:15-cv-00352-RBW Document 94 Filed 10/22/19 Page 7 of 18



       33.     This paragraph contains factual characterizations and legal conclusions. To the

extent a response is required, the allegations are denied.

         Gerstein “Perfection” Holds In Superior Court when the Gerstein does not

                                     establish probable cause

       34.     This paragraph contains factual characterizations and legal conclusions. To the

extent a response is required, the allegations are denied.

       35.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

       36.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

       37.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

       38.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

       39.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterization and legal conclusions. To the extent a response is required, the allegations

are denied.

       40.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterization and legal conclusions. To the extent a response is required, the allegations

are denied.

       41.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterization and legal conclusions. To the extent a response is required, the allegations

are denied.

                                                  7
         Case 1:15-cv-00352-RBW Document 94 Filed 10/22/19 Page 8 of 18



       42.     This paragraph contains factual characterizations. To the extent a response is

required, the allegations are denied.

       43.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterization and legal conclusions. To the extent a response is required, the allegations

are denied.

       44.     This paragraph contains legal conclusions. To the extent a response is required, the

allegations are denied.

       45.     This paragraph contains legal conclusions. To the extent a response is required, the

allegations are denied.

         Defects in Gersteins could be easily remedied within the same court session

       46.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations and legal conclusions. To the extent a response is required, the allegations

are denied.

       47.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations and legal conclusions. To the extent a response is required, the allegations

are denied.

       48.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

       49.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

       50.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.



                                                  8
         Case 1:15-cv-00352-RBW Document 94 Filed 10/22/19 Page 9 of 18



       51.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

legal conclusions. To the extent a response is required, the allegations are denied.

       52.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

       53.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

       54.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations and legal conclusions. To the extent a response is required, the allegations

are denied.

         Persons Held For “Gerstein Perfection” Holds Are Held at the DC Jail and

                      Subjected to Illegal and Humiliating Strip-Searches

       55.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

       56.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

       57.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

       58.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

       59.     This paragraph purports to characterize a document which speaks for itself. To the

extent the allegations in this paragraph differ from the document, the allegations are denied.

       60.     This paragraph purports to characterize a document which speaks for itself. To the

extent the allegations in this paragraph differ from the document, the allegations are denied.

                                                  9
        Case 1:15-cv-00352-RBW Document 94 Filed 10/22/19 Page 10 of 18



       61.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

       62.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.4

       63.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

       64.     Defendant lacks sufficient information to admit or deny the allegations in this

paragraph.

       65.     This paragraph contains factual characterizations. To the extent a response is

required, the allegations are denied.

       66.     This paragraph contains factual characterizations. To the extent a response is

required, the allegations are denied.

       67.     This paragraph contains factual characterizations. To the extent a response is

required, the allegations are denied.

       68.     This paragraph contains factual characterizations. To the extent a response is

required, the allegations are denied.

       69.     This paragraph contains factual characterizations. To the extent a response is

required, the allegations are denied.

       70.     This paragraph contains factual characterizations. To the extent a response is

required, the allegations are denied.




4
       Footnote 3 to the Complaint contains factual characterizations. To the extent a response is
required, the allegations are denied.
                                              10
        Case 1:15-cv-00352-RBW Document 94 Filed 10/22/19 Page 11 of 18



       71.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

       72.     This paragraph purports to characterize the nature of plaintiffs’ action and contains

factual characterizations. To the extent a response is required, the allegations are denied.

             Details of Ms. Lewis’ Arrest and Detention for “Gerstein Perfection”

       73.     Defendant avers that Lewis was arrested by the Metropolitan Police Department

(MPD) on November 1, 2014 for suspicion of driving while impaired.

       74.     Defendant avers that Lewis appeared for an arraignment on November 3, 2014, and

denies the remaining allegations in this paragraph.

       75.     Defendant avers that the Superior Court docket entry states that a hearing was held

at 1:00 p.m., and denies the remaining allegations in this paragraph.

       76.     Defendant avers that the government submitted a Gerstein affidavit at Lewis’s

arraignment and requested a hold under D.C. Code § 23-1322(a)(1)(A).

       77.     This paragraph contains factual characterizations. To the extent a response is

required, the allegations are denied.

       78.     Defendant denies the allegations in this paragraph.

       79.     Defendant avers that the judicial officer asked the AAG “You want 24 Hours?” and

did not order Lewis released. The remaining allegations in this paragraph are denied to the extent

they are inconsistent with defendant’s averment.

       80.     Defendant admits the allegations in this paragraph.

       81.     This paragraph contains factual characterizations. To the extent a response is

required, the allegations are denied.



                                                 11
        Case 1:15-cv-00352-RBW Document 94 Filed 10/22/19 Page 12 of 18



       82.     This paragraph contains factual characterizations. To the extent a response is

required, the allegations are denied.

       83.     Defendant avers that Lewis was detained until November 4, 2014, under D.C. Code

§ 23-1322(a)(1)(A), which allowed the correction of typographical errors on the Gerstein affidavit

relating to her arrest. The remaining allegations in this paragraph are denied.

       84.     Defendant avers that Lewis was transported to D.C. Jail on November 3, 2014.

       85.     Defendant denies the allegations in this paragraph.

       86.     Defendant avers that Lewis was detained until November 4, 2014.

       87.     Defendant avers that Lewis was transported back to Superior Court on November

4, 2014.

       88.     Defendant denies the allegations in this paragraph.

       89.     Defendant denies the allegations in this paragraph.

             Details of Mr. Hill’s Arrest and Detention for “Gerstein Perfection”

       90.     Defendant need not answer this paragraph because it is in support of a claim that

was dismissed by the Court. See Oct. 8, 2019 Order [91] and Mem. Op. [92]. To the extent a

response is required, the allegations are denied.

       91.     Defendant need not answer this paragraph because it is in support of a claim that

was dismissed by the Court. See Oct. 8, 2019 Order [91] and Mem. Op. [92]. To the extent a

response is required, the allegations are denied.

       92.     Defendant need not answer this paragraph because it is in support of a claim that

was dismissed by the Court. See Oct. 8, 2019 Order [91] and Mem. Op. [92]. To the extent a

response is required, the allegations are denied.



                                                    12
        Case 1:15-cv-00352-RBW Document 94 Filed 10/22/19 Page 13 of 18



       93.     Defendant need not answer this paragraph because it is in support of a claim that

was dismissed by the Court. See Oct. 8, 2019 Order [91] and Mem. Op. [92]. To the extent a

response is required, the allegations are denied.

       94.     Defendant need not answer this paragraph because it is in support of a claim that

was dismissed by the Court. See Oct. 8, 2019 Order [91] and Mem. Op. [92]. To the extent a

response is required, the allegations are denied.

       95.     Defendant need not answer this paragraph because it is in support of a claim that

was dismissed by the Court. See Oct. 8, 2019 Order [91] and Mem. Op. [92]. To the extent a

response is required, the allegations are denied.

       96.     Defendant need not answer this paragraph because it is in support of a claim that

was dismissed by the Court. See Oct. 8, 2019 Order [91] and Mem. Op. [92]. To the extent a

response is required, the allegations are denied.

       97.     Defendant denies the allegations in this paragraph.

       98.     Defendant need not answer this paragraph because it is in support of a claim that

was dismissed by the Court. See Oct. 8, 2019 Order [91] and Mem. Op. [92]. To the extent a

response is required, the allegations are denied.

       99.     Defendant need not answer this paragraph because it is in support of a claim that

was dismissed by the Court. See Oct. 8, 2019 Order [91] and Mem. Op. [92]. To the extent a

response is required, the allegations are denied.

       100.    Defendant need not answer this paragraph because it is in support of a claim that

was dismissed by the Court. See Oct. 8, 2019 Order [91] and Mem. Op. [92]. To the extent a

response is required, the allegations are denied.



                                                    13
        Case 1:15-cv-00352-RBW Document 94 Filed 10/22/19 Page 14 of 18



       101.    Defendant need not answer this paragraph because it is in support of a claim that

was dismissed by the Court. See Oct. 8, 2019 Order [91] and Mem. Op. [92]. To the extent a

response is required, the allegations are denied.

                                  Substantive Allegations for Claims

                                               Claim 1

       § 1983 Liability of the District of Columbia Under the Fourth Amendment for

                                 Illegal Holds Under Gerstein v. Pugh

       102.    This paragraph adopts by reference the contents of other paragraphs and requires

no specific response from defendant. Defendant restates the responses to the preceding paragraphs

as if fully incorporated here.

       103.    Defendant denies the allegations in this paragraph.

       104.    Defendant denies the allegations in this paragraph.

       105.    Defendant denies the allegations in this paragraph.

                                               Claim 2

     § 1983 Liability of the District of Columbia Under the Fourth Amendment Under

                                              Riverside

       106.    This paragraph adopts by reference the contents of other paragraphs and requires

no specific response from defendant. Defendant restates the responses to the preceding paragraphs

as if fully incorporated here.

       107.    Defendant need not answer this paragraph because it is in support of a claim that

was dismissed by the Court. See Oct. 8, 2019 Order [91] and Mem. Op. [92]. To the extent a

response is required, the allegations are denied.



                                                    14
        Case 1:15-cv-00352-RBW Document 94 Filed 10/22/19 Page 15 of 18



       108.    Defendant need not answer this paragraph because it is in support of a claim that

was dismissed by the Court. See Oct. 8, 2019 Order [91] and Mem. Op. [92]. To the extent a

response is required, the allegations are denied.

       109.    Defendant need not answer this paragraph because it is in support of a claim that

was dismissed by the Court. See Oct. 8, 2019 Order [91] and Mem. Op. [92]. To the extent a

response is required, the allegations are denied.

       110.    Defendant need not answer this paragraph because (1) there is no allegation

contained in this paragraph; and (2) this paragraph is in support of a claim that was dismissed by

the Court. See Oct. 8, 2019 Order [91] and Mem. Op. [92]. To the extent a response is required,

the allegations are denied.

                                              Claim 3

           § 1983 Liability of the District of Columbia Under the Fourth and Fifth

                              Amendments for Illegal Strip Searches

       111.    This paragraph adopts by reference the contents of other paragraphs and requires

no specific response from defendant. Defendant restates the responses to the preceding paragraphs

as if fully incorporated here.

       112.    Defendant denies the allegations in this paragraph.

       113.    Defendant denies the allegations in this paragraph.

       114.    Defendant denies the allegations in this paragraph.

                                    Rule 23 Class Allegations

       115.    This paragraph characterizes the nature of plaintiffs’ action and states legal

conclusions. To the extent a response is required, the allegations are denied.



                                                    15
        Case 1:15-cv-00352-RBW Document 94 Filed 10/22/19 Page 16 of 18



       116.    This paragraph characterizes the nature of plaintiffs’ action and states legal

conclusions. To the extent a response is required, the allegations are denied.

       117.    Defendant need not answer this paragraph because it is in support of a claim that

was dismissed by the Court. See Oct. 8, 2019 Order [91] and Mem. Op. [92]. To the extent a

response is required, the allegations are denied.

       118.    This paragraph characterizes the nature of plaintiffs’ action and states legal

conclusions. To the extent a response is required, the allegations are denied.

       119.    This paragraph states a legal conclusion. To the extent a response is required, the

allegations are denied.

       120.    This paragraph states a legal conclusion. To the extent a response is required, the

allegations are denied.

       121.    This paragraph states a legal conclusion. To the extent a response is required, the

allegations are denied.

       122.     Defendant denies the allegations in this paragraph.

       123.    This paragraph states a legal conclusion. To the extent a response is required, the

allegations are denied.

       124.    This paragraph states a legal conclusion. To the extent a response is required, the

allegations are denied.

       125.    This paragraph states a legal conclusion. To the extent a response is required, the

allegations are denied.

       126.    This paragraph characterizes the nature of plaintiffs’ action and states legal

conclusions. To the extent a response is required, the allegations are denied.



                                                    16
        Case 1:15-cv-00352-RBW Document 94 Filed 10/22/19 Page 17 of 18



        127.    This paragraph states a legal conclusion. To the extent a response is required, the

allegations are denied.

        128.    This paragraph states a legal conclusion. To the extent a response is required, the

allegations are denied.

        129.    This paragraph states a legal conclusion. To the extent a response is required, the

allegations are denied.

        130.    This paragraph characterizes the nature of plaintiffs’ action and states legal

conclusions. To the extent a response is required, the allegations are denied.

                                      Class Relief Demands

        131.    This paragraph, incorrectly numbered as paragraph 102, contains a prayer for relief.

To the extent a response is required, defendant denies the allegations and denies that plaintiffs are

entitled to the relief requested.

        Defendant respectfully requests a judgment dismissing the Third Amended Complaint with

prejudice and awarding defendant costs of this action, and such additional relief as the Court may

deem just and proper.

                                         JURY DEMAND

        Defendant demands a jury trial on all claims triable by jury in this case.

Dated: October 22, 2019.                      Respectfully submitted,

                                              KARL A. RACINE
                                              Attorney General for the District of Columbia

                                              TONI MICHELLE JACKSON
                                              Deputy Attorney General
                                              Public Interest Division

                                              /s/ Fernando Amarillas
                                              FERNANDO AMARILLAS (974858)

                                                 17
       Case 1:15-cv-00352-RBW Document 94 Filed 10/22/19 Page 18 of 18



                                         Chief, Equity Section

                                         /s/ Michael A. Tilghman II
                                         MICHAEL A. TILGHMAN II (988441)
                                         SCOTT P. KENNEDY
                                         Assistant Attorneys General
                                         441 Fourth Street, N.W., Suite 630S
                                         Washington, D.C. 20001
                                         (202) 727-6247
                                         (202) 741-8776 (fax)
                                         michael.tilghman@dc.gov

                                         Counsel for Defendant
                                         The Government of the District of Columbia




       Admitted to practice only in the State of Washington. Practicing in the District of
Columbia under the direct supervision of Fernando Amarillas, a member of the D.C. Bar. See
LCvR 83.2(f).
                                             18
